 


109 HRES 965 EH: Commending the people of Montenegro on the conduct of the referendum on independence, welcoming United States recognition of the sovereignty and independence of the Republic of Montenegro, and welcoming Montenegrin membership in the United Nations and other international organizations.
U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 965 
In the House of Representatives, U. S.,

September 25, 2006
 
RESOLUTION 
Commending the people of Montenegro on the conduct of the referendum on independence, welcoming United States recognition of the sovereignty and independence of the Republic of Montenegro, and welcoming Montenegrin membership in the United Nations and other international organizations. 
 
 
Whereas the Constitutional Charter of the State Union of Serbia and Montenegro established provisions and procedures for withdrawal of a member state from the State Union, providing that a decision to withdraw shall be made after a referendum has been held; 
Whereas, in accordance with Article 60 of the Constitutional Charter of the State Union of Serbia and Montenegro, the Parliament of Montenegro unanimously adopted in March 2006 the Law on the Referendum on the State Legal Status of the Republic of Montenegro, which established the conditions for the conduct of the referendum on state independence, including establishing the standard that 55 percent of voters must support independence to achieve a valid mandate; 
Whereas the people of Montenegro in a popular referendum on May 21, 2006, voted to support the sovereign independence of the Republic of Montenegro from the State Union of Serbia and Montenegro by a margin of 55.5 percent in favor of independence with over 86 percent of eligible voters participating in the referendum; 
Whereas, in accordance with the expressed will of a majority of the people of Montenegro, on June 3, 2006, the Parliament of Montenegro declared the independence of Montenegro, declaring that the Republic is a multiethnic, multicultural and multireligious society . . . based on the rule of law and market economy; 
Whereas countries and international organizations throughout the world, including the United States and the European Union, have formally recognized Montenegro as an independent state and are establishing diplomatic relations with Montenegro; 
Whereas Secretary of State Condoleezza Rice said as she announced that the United States formally recognized the sovereignty and independence of the Republic of Montenegro that the honor of being counted among the free and independent states of the world brings with it the challenge of protecting and advancing the freedom, rights, and prosperity of all the people of Montenegro, and the responsibility to make a positive contribution to the community of nations; 
Whereas on June 28, 2006, Montenegro was welcomed as the 192nd member of the United Nations, on which occasion, United Nations Secretary-General Kofi Annan said: In achieving its independence through a non-violent and democratic process, conducted in a fair and open way, Montenegro showed the entire world not only its patience, but its political maturity.; and 
Whereas the Republic of Serbia and the Republic of Montenegro have acted responsibly in their bilateral relationship following the decision of the Montenegrin people to withdraw from the State Union of Serbia and Montenegro: on June 15, 2006, Serbia recognized the independence of Montenegro, the two countries have established formal diplomatic relations, and the President of Serbia was the first foreign head of state to pay an official visit to Montenegro: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the people and the Government of the Republic of Montenegro for the free, fair, and responsible way in which the referendum on independence was conducted and acknowledges the broad participation of the citizens of Montenegro in that important vote; 
(2)congratulates the people of Montenegro on their decision to establish an independent and sovereign state and welcomes them to the community of nations, to membership in the United Nations, to full participation in the Organization for Security and Cooperation in Europe (OSCE), and to membership in other international organizations; 
(3)welcomes the decision of the United States to recognize the sovereignty and independence of the Republic of Montenegro and urges the expeditious establishment of diplomatic relations between our two countries; and 
(4)urges the people and Government of Montenegro to continue to embrace the principles of democratic government and to take actions that will encourage respect for human rights, for a free market economy, and for a free, open and democratic society with full respect for all people of Montenegro. 
 
Karen L. HaasClerk.
